The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 23, 2014

                                   No. 04-13-00662-CR

                              James Fuller FITZGERALD,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR-12-112
                    The Honorable N. Keith Williams, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on January 28, 2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court